George, J.
1. 'The complaint in a number of grounds of the motion for .a new trial is to the effect that the court erred in failing to charge certain principles of law involved under the pleadings and the evidence in the case. On a careful examination of the whole charge, it appears that the court covered substantially all the issues involved; and, in the absence of an appropriate and timely request for more specific instructions, none of the assignments of error are meritorious.
2. The evidence is sufficient- to sustain the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, O. J., and Luke, J., concur.